Citation Nr: 0509060	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  02-01 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to an increased evaluation for hemorrhoids, 
currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran served on active duty from May 1971 to May 1994.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2001 RO decision.  In that decision, the 
RO granted a temporary total rating for hemorrhoids, for 
convalescence from surgery.  The rating decision included a 
return to the previously established 10 percent rating for 
hemorrhoids after the approximately two month convalescence 
rating.  The veteran appealed the return to a 10 percent 
rating after the convalescence, asserting that the 
hemorrhoids disorder had worsened, and that a post-
convalescence rating higher than 10 percent was warranted.

As noted in a January 2004 Board decision and remand, the 
veteran raised, in August 2001, a claim for an increased 
evaluation for a left knee disorder.  That claim continues to 
be referred to the RO for appropriate action.  In August 
2004, the veteran requested an increased rating for diabetes 
mellitus, based on the development of severe abdominal pain.  
The RO has not addressed this claim, and it is referred to 
the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In November 2004, the veteran sent additional medical 
evidence to the AMC, including new private medical evidence 
from R.T.A., M.D., of Carolina Colon and Rectal Surgeons, 
reflecting that he underwent another hemorrhoidectomy in 
April 2004.  This evidence, which is clearly relevant, was 
submitted within 60 days of the October 2004 Supplemental 
Statement of the Case (SSOC); however, the RO/AMC has yet to 
review it.  On remand, appropriate action should be taken.  
In addition, outstanding medical records from Carolina Colon 
and Rectal Surgeons should be obtained.

Finally, it is noted that the August 2004 VA examination did 
not address whether the veteran has anemia and did not 
include an examination for internal hemorrhoids.  As such, 
the Board finds the examination inadequate and requests that 
the veteran be scheduled for another examination. 

Accordingly, the case must be REMANDED for the following 
action:

1.  The RO should contact the veteran and 
obtain from him the names and addresses 
of all medical care providers, VA or non-
VA, who treated him for hemorrhoids.  
This should specifically include any 
records of the veteran's hemorrhoid 
treatment by R.T.A., M.D. of Carolina 
Colon and Rectal Surgeons.  The aid of 
the veteran in securing these records, to 
include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the RO 
should inform the veteran and his 
representative in writing, and request 
them to provide such evidence.  

2.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA examination to determine 
the current severity of hemorrhoids.  The 
veteran should be properly notified of 
the date, time, and place of the 
examination in writing.  It is imperative 
that the examiner review the evidence in 
the claims folder, including a complete 
copy of this REMAND, and acknowledges 
such review in his or her report.  Any 
special diagnostic studies deemed 
necessary should be performed to include 
testing for anemia and an examination for 
any internal hemorrhoids.  All clinical 
manifestations of the veteran's 
hemorrhoids should be reported in detail. 

3.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

4.  When the above development has been 
completed, the RO should readjudicate the 
veteran's claim.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case (SSOC) 
and afford the veteran and his 
representative an appropriate opportunity 
to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

